Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-18 and 21-31 are pending.
Claims 1-9, 19 and 20 were previously cancelled. 
Claims 10, 16, 21, 26, and 29 are amended. 

Response to Arguments
Applicant’s amendments and arguments, filed March 16, 2021, with respect to the Section 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to Applicant’s arguments regarding a plurality of tests, it is noted that the specification does not discuss a plurality of tests as recited in the independent claims. The term test is never used in a plural form. For the purposes of examination, the phrase “a plurality of tests” will be interpreted as a test with a plurality of values, such as the AB testing described in paragraph [0060] of the specification. Applicant’s argues that Office Action offers a contradiction on whether Guo teaches the claimed tests.  The rejection will be corrected to indicate that Guo does teach such a test based on a plurality of values to determine a recommended daily budget in the same manner as taught by Applicant’s specification. As the specification never uses the term “plurality of tests” and performs the same process as disclosed in Guo et al., the distinction appears to rely either on an interpretation of the claims that would require a Section 112(a) written description rejection, or an interpretation that renders the argument non-persuasive. The specification will be objected to in absence of a Section 112(a) written description rejection, and that argument that the Office Action offers a contradiction on whether Guo teaches the claimed tests is considered non-persuasive. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not discuss a plurality of tests as recited in the independent claims. The term test is never used in a plural form. For the purposes of examination, the phrase “a plurality of tests” will be interpreted as a test with a plurality of values, such as the AB testing described in paragraph [0060] of the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 21-24, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0220976 to Guo et al. in view of U.S. Patent Application Publication No. 2015/017881 to Chen.
With regards to claims 10, 21, and 29, Guo et al. teaches 
performing, by one or more processors, a plurality of tests to determine responses of users to recommended daily budgets for budgeted-service requests, each test being associated with a value of a multiplier selected from a range of values, ….. (where the plurality of tests are defined by the plurality of values; Figs. 4A and 4B, where a multiplier (e.g. [1, 2, 3, 4 ,5]) may be at $/day (*$5 in Fig. 4A or *150 in Fig. 4B); paragraph [0009], “For example, candidate budgets and a default budget presented to a new advertiser (i.e., an advertiser that has not previously presented advertisements via the online system) are determined using a machine learned model trained using historical data about budgets specified or selected by new advertisers that purchased advertisements on the online system. As an additional example, candidate budgets and a default budget presented to a returning advertiser are determined using a machine learned model trained using historical data about revenue earned by the online system from advertisements having various budgets specified by additional returning advertisers.”); 
building, by the one or more processors, a machine-learning (ML) model to determine an expected revenue for a budgeted service request, …, the ML model using of the value of the multiplier as an input to determine the expected revenue (paragraph [0009], “For example, candidate budgets and a default budget presented to a new advertiser (i.e., an advertiser that has not previously presented advertisements via the online system) are determined using a machine learned model trained using historical data about budgets specified or selected by new advertisers that purchased advertisements on the online system. As an additional example, candidate budgets and a default budget presented to a returning advertiser are determined using a machine learned model trained using historical data about revenue earned by the online system from advertisements having various budgets specified by additional returning advertisers.”; paragraph [0037], “A machine learned model or other suitable method may be used to determine candidate budgets based on information associated with the advertiser, information associated with the advertisement, and/or information associated with an object associated with the advertisement.”); 
determining, by the ML model, the value of the multiplier that maximizes the expected revenue for the budgeted-service request in each test based on the value of the multiplier for the test (See Figs. 4A and 4B, where multipliers include $ per time period, paragraph [0008], “For example, the online system pre-selects a default budget when presenting candidate budgets to an advertiser. The online system may identify the default budget as a candidate budget having a maximum likelihood that an advertiser elects to present advertisements via the online system or as a candidate budget resulting in a maximum predicted revenue to the online system.”); 
detecting a request from a user for adding a first for the budgeted-service request (paragraph [0034], “An ad request may include additional information associated with an advertisement or advertiser. For example, an ad request includes information about an advertiser. Examples of information associated with the advertiser include information describing whether the advertiser has previously presented advertisements via the online system 140, a number of advertisements associated with the advertiser that have previously been presented by the online system 140,and an amount of revenue earned by the online system 140 from presenting advertisements associated with the advertiser.”); 
setting an initial budget value for the first for the budgeted-service request based on the value of the multiplier that maximizes the expected revenue … (paragraph [0040], “From the candidate budgets, the budget recommendation module 235 selects a default budget. In one embodiment, the default budget is a candidate budget associated with a maximum likelihood that an advertiser will elect to present advertisements via the online system 140 or is the candidate budget resulting in a maximum amount of revenue received by the online system 140 for presenting one or more advertisements. The budget recommendation module 235 may select the default budget using a specified function, a machine learned model, or any other suitable method.”); and 
causing presentation, in a user interface, of the initial budget value for the first budgeted-service request (paragraph [0041], “The interface generator 240 generates one or more interfaces identifying candidate budgets to an advertiser and allowing the advertiser to select a candidate budget to associate with an advertisement or an advertising campaign. For example, the interface generator 240 creates interfaces identifying candidate budgets, estimated numbers of conversion events associated with candidate budgets, and/or a default budget to an advertiser. The interfaces generated by the interface generator 230 may also include additional options for selection by the advertiser. For example, an interface generated by the interface generator 240 includes various options that when selected by the advertiser, allow the advertiser to provide information to the online system 140 or to view additional information.”).
Guo et al. fails to explicitly teach the recommended daily budget for each test being based on the value of the multiplier for the test and a predefined initial budget value.  However, Chen teaches the training data comprising values for the multiplier, job post, and job responses (paragraph [0028], “For example, a user may enter an account identifier for the customer being analyzed that system 108 may use to obtain information regarding the content publication services and features that the customer is currently utilizing. The account identifier may be used to obtain data such as a current budget, revenue associated with the services currently being utilized, total bid amount, performance statistics (e.g., number of impressions, click through rate, quality statistics, etc.), number and type of content groups in which bids were submitted, number and type of keywords for which bids were submitted, etc.”)
determining the expected revenue for the budgeted-service request in each test based on the value of the multiplier for the test (paragraph [0049], “The model may utilize various types of input to calculate the expected revenue increase, such as, for example, the recency, frequency, and/or trajectory of logins of content providers into system 108, the content provider's history of utilizing products/features of system 108 (e.g., conversion tracking, content extension, sitelink extension, video content, location extension, mobile or tablet, enhanced cost per click, conversion optimizer, etc.), content competitiveness metrics (e.g., impression shares, number/percent of content groups having relative click through rate, etc.), budget amount and utilization, average bid amount, performance statistics (e.g., number of impressions, click through rate, quality statistics, etc.), content provider trajectories (e.g., month or month spend growth, month over month cost per click, month or month click through rate, etc.), distribution over content types (e.g., percent of total content publication spend on display/mobile/search/video, etc.), number and type of content groups in which bids were submitted, number and type of keywords for which bids were submitted, number and status of campaigns in which bids were submitted, etc.”)
determining which value of the multiplier from the plurality of tests maximizes the expected revenue for the budgeted-service request (paragraph [0049], “Content management system 108 may calculate an expected revenue uplift for the customer for each opportunity based on one or more of the statistical models (220). The expected revenue uplift or increase may be an estimated increase in revenue for the customer that is expected to result from the customer adopting the opportunity.”; paragraph [0083], “Example signals that may be included as part of the soft filters may include, for example, whether the customer is registered with and/or actively using a particular content publication program, how much of a budget was spent on a particular program, whether a campaign budget has increased, a number of content items created within a certain recent time period, a budget amount for the account, a time period since the customer last logged in with system 108, and/or various other types of signal. In some implementations, selected upsell signals may be provided that are personalized to each opportunity. In some implementations, the number of upsell signals presented to a customer service representative may be limited (e.g., maximum of 10) to avoid overwhelming the representative with too much information. The signals may be selected from the prediction models (e.g., opportunity value and/or likelihood of adoption and their confidence intervals) or from recommendations of a collaborating program manager (e.g., budget utilization and/or logins).”);
setting an initial budget value for the first budgeted-service request based on equal to the value of the multiplier that maximizes the expected revenue times the predefined initial budget value (paragraph [0090], “Example signals that may be included as part of the soft filters may include, for example, whether the customer is registered with and/or actively using a particular content publication program, how much of a budget was spent on a particular program, whether a campaign budget has increased, a number of content items created within a certain recent time period, a budget amount for the account, a time period since the customer last logged in with system 108, and/or various other types of signal. In some implementations, selected upsell signals may be provided that are personalized to each opportunity. In some implementations, the number of upsell signals presented to a customer service representative may be limited (e.g., maximum of 10) to avoid overwhelming the representative with too much information. The signals may be selected from the prediction models (e.g., opportunity value and/or likelihood of adoption and their confidence intervals) or from recommendations of a collaborating program manager (e.g., budget utilization and/or logins).”). 
This part of Chen is applicable to the system of Guo et al. as they both share characteristics and capabilities, namely, they are directed to bidding optimizations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Guo et al. to include the plurality of tests to determine responses of users to recommended daily budgets for budgeted-service requests as taught by Chen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Guo et al. in order to identify directly ranked based on revenue/profit and likelihood of sales success, marketing online services presents unique challenges in attempting to rank and/or classify service opportunities (see paragraph [0001] of Chen).
	
With regards to claims 11, 22, and 30, Guo et al. teaches: 
building a first ML model for determining a conversion rate as a function of the value of the multiplier, wherein the conversion rate is a number of budgeted-service requests submitted divided by a number of budgeted-service requests started (paragraph [0034], “For example, an ad request is associated with information describing a historical conversion rate of an associated advertisement, historical revenue earned by the online system 140 from each conversion, a number of times the advertisement has been presented, or other suitable information.”; paragraph [0036], “For example, if the budget determination module 235 determines that an advertiser has previously presented advertisements via the online system 140, the budget determination module 235 retrieves information describing the advertiser's previous advertisement-related spending patterns and other information associated with previous advertising campaigns (e.g., bid amounts, historical conversion rates, historical revenue earned by the online system 140 from each conversion, targeting criteria, and budgets).”; paragraph [0039], “The budget recommendation module 235 estimates a number of conversion events associated with each candidate budget based on historical conversion data, or other suitable data. For example, an estimated number of conversion events for a cost-per-click advertisement for a department store is based on a historical number of clicks on cost-per-click advertisements for department stores that were previously presented for the same duration as the advertisement or were previously presented to online system users satisfying a threshold number of targeting criteria matching targeting criteria associated with the advertisement. The estimated number of conversion events may be expressed as a range of conversion events. For example, a budget of $5.00 per day may be associated with an estimate of one to five conversions per day.”).

With regards to claims 12, 23, and 30, Guo et al. teaches building a second ML model for determining a recommended daily budget as a function of the value of the multiplier (Figs. 4A and 4B, where a multiplier may be at least one of a $/day or likes/day; paragraph [0009], “For example, candidate budgets and a default budget presented to a new advertiser (i.e., an advertiser that has not previously presented advertisements via the online system) are determined using a machine learned model trained using historical data about budgets specified or selected by new advertisers that purchased advertisements on the online system. As an additional example, candidate budgets and a default budget presented to a returning advertiser are determined using a machine learned model trained using historical data about revenue earned by the online system from advertisements having various budgets specified by additional returning advertisers.”).

With regards to claims 13, 24, and 31, Guo et al. teaches: 
calculating the expected revenue as a function of the multiplier based on predictions for the conversion rate by the first ML model and predictions for the recommended daily budget by the second ML model (paragraph [0008], “For example, the online system pre-selects a default budget when presenting candidate budgets to an advertiser. The online system may identify the default budget as a candidate budget having a maximum likelihood that an advertiser elects to present advertisements via the online system or as a candidate budget resulting in a maximum predicted revenue to the online system.”; paragraph [0009], “For example, candidate budgets and a default budget presented to a new advertiser (i.e., an advertiser that has not previously presented advertisements via the online system) are determined using a machine learned model trained using historical data about budgets specified or selected by new advertisers that purchased advertisements on the online system. As an additional example, candidate budgets and a default budget presented to a returning advertiser are determined using a machine learned model trained using historical data about revenue earned by the online system from advertisements having various budgets specified by additional returning advertisers.”; paragraph [0037], “A machine learned model or other suitable method may be used to determine candidate budgets based on information associated with the advertiser, information associated with the advertisement, and/or information associated with an object associated with the advertisement.”); and 
finding the value of the multiplier that maximizes the expected revenue based on the calculated expected revenue (paragraph [0008], “For example, the online system pre-selects a default budget when presenting candidate budgets to an advertiser. The online system may identify the default budget as a candidate budget having a maximum likelihood that an advertiser elects to present advertisements via the online system or as a candidate budget resulting in a maximum predicted revenue to the online system.”).

With regards to claim 14, Guo et al. teaches: the ML model is based on a plurality of machine-learning programs (MLPs) that are trained based on results from the test (paragraph [0047], “Alternatively, the online system 140 trains one or more machine learned models to determine 315 a plurality of candidate budgets based on data obtained from sample budgets previously selected by advertisers. For example, the obtained data indicates whether an advertiser selected a sample budget, a sample budget selected, a duration during which one or more advertisements associated with the selected sample budget were presented, the revenue earned by the online system 140 from presenting one or more advertisements associated with a sample budget, or other suitable information. For example, if interactions associated with an advertiser indicate the advertiser has not previously compensated the online system 140 for presenting advertisements, one or more machine learned models generate candidate budgets associated with a threshold likelihood that the advertiser will elect to present advertisements via the online system 140 based on prior selections of sample budgets by advertisers with similar characteristics to the advertiser. As another example, if interactions associated with an advertiser indicate the advertiser has previously compensated the online system 140 for presenting advertisements, the one or more machine learned models generate candidate budgets associated with at least a threshold revenue generated by the online system 140 for presenting advertisements based on prior selections of sample budgets by the advertiser (e.g., budgets previously specified by the advertiser) or by advertisers having similar characteristics to the advertiser. As described above in conjunction with FIG. 2, the online system 140 may store data describing an advertiser's interactions in a user profile of the advertiser or association with data describing an advertisement or an advertising campaign.”).

Claims 15, 16, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0220976 to Guo et al. in view of U.S. Patent Application Publication No. 2015/017881 to Chen as applied to claims 10-14 and 21-24, in view of U.S. Patent Application Publication No. 2015/0006414 to Janapareddy et al.
With regards to claims 15 and 25, while Guo et al. teaches calculating a plurality of budgets for a campaign, Guo et al. in view of Chen fails to explicitly teach the first budgeted-service request is for requesting a job post. However Janapareddy et al. teaches a system for creating job posts including a daily active budget (paragraph [0067], “The system can additionally determine whether the handles and domains with active and have daily budget availability. For example, job postings from handles or domains which have used up their daily budget can be removed from the subset of job postings for promotion as sponsored listings.”). This part of Janapareddy et al. is applicable to the system of Guo et al. in view of Chen as they both share characteristics and capabilities, namely, they are directed to a system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting campaign budgets as disclosed by Guo et al. in view of Chen to include the budgeted job posts as taught by Janapareddy et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Guo et al. in view of Chen in order to plan budget availability and depletion (see paragraphs [0067]-[0069], of Janapareddy et al.).

With regards to claims 16 and 26, Guo et al. teaches: features for the MLPs include one or more of the multiplier, job-post features, job-poster features, social-network-profile features, company features, and job-post response features (paragraph [0047], “For example, the obtained data indicates whether an advertiser selected a sample budget, a sample budget selected, a duration during which one or more advertisements associated with the selected sample budget were presented, the revenue earned by the online system 140 from presenting one or more advertisements associated with a sample budget, or other suitable information. For example, if interactions associated with an advertiser indicate the advertiser has not previously compensated the online system 140 for presenting advertisements, one or more machine learned models generate candidate budgets associated with a threshold likelihood that the advertiser will elect to present advertisements via the online system 140 based on prior selections of sample budgets by advertisers with similar characteristics to the advertiser. As another example, if interactions associated with an advertiser indicate the advertiser has previously compensated the online system 140 for presenting advertisements, the one or more machine learned models generate candidate budgets associated with at least a threshold revenue generated by the online system 140 for presenting advertisements based on prior selections of sample budgets by the advertiser (e.g., budgets previously specified by the advertiser) or by advertisers having similar characteristics to the advertiser. As described above in conjunction with FIG. 2, the online system 140 may store data describing an advertiser's interactions in a user profile of the advertiser or association with data describing an advertisement or an advertising campaign.”).

Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of U.S. Patent Application Publication No. 2015/017881 to Chen as applied to claims 10 and 21 above, in view of U.S. Patent Application Publication No. 2015/0379429 to Lee et al.
With regards to claims 17 and 27, Guo et al. teaches tests for a multiplier of machine learning model, but fails to explicitly teach generating random values within a range of a multiplier during the test. However Lee et al. teaches:
determining the range of values of the multiplier (paragraph [0239], “Respective sets of statistics (such as mean, median, minimum and maximum values for numerical PVs, or mode values for non-numerical PVs) may be generated in the depicted embodiment for some or all of the PVs, such as PV1 stats, PV2 stats, and PV3 stats. In at least some embodiments, prior to generating the FPTs, categorical variables of the unprocessed training data may be converted or mapped to numerical or Boolean values, and in some cases numerical values may be normalized (e.g., mapped to real numbers in the range -1 to 1).”); and 
generating a random value within the range of values of for each test (paragraph [0241], “In modified evaluation set 4662B, the original PV2 values are replaced by random values selected in the range between the minimum and maximum values for PV2 from the statistics generated using the original candidate training set. In modified evaluation set 4662C, the original PV3 values are replaced by the median PV3 value in the PV3 statistics obtained from the original candidate training set.”).
This part of Lee et al. is applicable to the system of Guo et al. in view of Chen as they both share characteristics and capabilities, namely, they are directed to mathematical analysis of data sets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of mathematically maximizing bookings as disclosed by Guo et al. in view of Chen to include the random values within a range as taught by Lee et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Guo et al. in view of Chen in order to test a model for variance (see paragraphs [0239]-[0241] of Lee et al.).

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of U.S. Patent Application Publication No. 2015/017881 to Chen as applied to claims 10 and 21 above, and further in view of U.S. Patent No. 8,732,015 to Beckerman et al.
With regards to claims 18 and 28, Guo et al. in view of Janapareddy et al. teaches tests for a multiplier of machine learning model, but fails to explicitly teach a committed bookings calculation based on a duration. However Beckerman et al. teaches the expected revenue is calculated as a number of budgeted-service requests started by users times an average duration that the budgeted-service request is open times a conversion rate times the multiplier (wherein a price per action is calculated, col. 3, line 55 through 4, line 33, and column 5, line 26, through column 6, line 14).
This part of Beckerman et al. et al. is applicable to the system of Guo et al. in view of to Chen in view of Janapareddy et al. as they both share characteristics and capabilities, namely, they are directed to mathematical analysis of data sets for advertising. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of mathematically maximizing bookings as disclosed by Guo et al. in view of Chen in view of Janapareddy et al. to include the committed bookings calculation based on duration as taught by Beckerman et al. et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Guo et al. in view of Chen in view of Janapareddy et al. in order to test a model for determining related pricing (see column 5, line 26, through column 6, line 3 of Beckerman et al.).
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8732015 to Beckerman et al. discusses a system for determining predicted prices of social media actions from disparate social media types.
U.S. Patent Application Publication No. 20170358000 to Jain et al. discusses a system for determining a campaign strategy for a current day allocating a daily budget to automatically bid on online ad opportunities using allocated budget amounts and distributes online ads during a first portion of the current day according to the campaign strategy
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629